Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Amendments filed 11 April 2022 have incorporated former allowable claim 10 into independent claim 1.  
The Prior Art generally does not appear to recognize the particular utility of ultrasonicating colloidal minerals such as bentonite, sepiolite, etc. to enhance colloidal properties of the mineral suspension and thus would not contemplate the utility of dehydrating the post-ultrasonicated suspension to form a dried product for later use, which retains these enhanced colloidal properties.  For example, the oilfield Prior Art (e.g., Zhou and Patil) uses the ultrasonicated suspension directly, while non-oilfield Prior Art (e.g., Kim) treats the bentonite for other purposes which do not appear to be related to enhancing colloidal properties.  Accordingly, only one with the benefit of the current disclosure would do so.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674